Citation Nr: 0720621	
Decision Date: 07/11/07    Archive Date: 07/25/07

DOCKET NO.  05-12 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma. 

2.  Whether the veteran's allergic rhinitis was properly 
reduced from 10 percent to the noncompensable level from May 
13, 2004.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran retired in October 1974 after serving 20 years on 
active duty service. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which adjudicated the issues on 
appeal.

The veteran also appealed the RO's denial of entitlement to 
service connection for gastroesophageal reflux disease 
(GERD).  In a June 2005 rating decision, however, the RO 
granted service connection for GERD.  As this determination 
constitutes a full grant of the benefits sought as to that 
claim, it is no longer in appellate status. See Grantham v. 
Brown, 114 F.3d. 1156 (Fed. Cir. 1997).  

The veteran initially requested that he be scheduled for a 
Board hearing, but has since withdrawn his hearing request. 


FINDINGS OF FACT

1.  The veteran's asthma was first diagnosed many years after 
service and has not been linked by competent medical evidence 
to service.  

2.  The veteran's nasal passages do not have polyps and do 
not have greater than 50-percent obstruction on both sides or 
complete obstruction on one side.


CONCLUSIONS OF LAW

1.  Asthma was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West Supp. 2005); 38 C.F.R. § 3.303 
(2006).

2.  The criteria for reduction of the disability rating for 
allergic rhinitis from 10 percent to the noncompensable 
level, effective May 13, 2004, have been met.  38 U.S.C.A. § 
1155 (West Supp. 2005); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.97, 
Diagnostic Code 6522 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Asthma

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.     § 
3.303(a).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

In this case, the veteran's service medical records show 
respiratory problems due to a diagnosis of allergic rhinitis 
and sinusitis.  However, none of these records makes any 
reference to asthma, for which the veteran is seeking service 
connection.  Of particular relevance, a separation physical 
in May 1974 noted that the veteran's lungs and chest were 
clear on clinical evaluation.  In a Report of Medical 
History, moreover, the veteran checked the box for "No" 
next to "Asthma."  

In short, in the absence of any indication of asthma during 
the veteran's 20 years of active military service, the 
service medical records provide highly probative evidence 
against the claim.  

Post-service medical records also provide evidence against 
the claim.  In this regard, VA outpatient treatment records 
show that asthma was first identified in 2003, almost 30 
years after the veteran's separation from active duty.  
This lengthy period between the veteran's separation from 
active duty and the onset of asthma provides highly probative 
evidence against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability)

Moreover, none of the records showing treatment for asthma 
almost 30 years after service includes a medical opinion 
concerning the etiology or date of onset of this condition.  
Simply stated, there is no medical evidence of a nexus 
between the veteran's asthma and his period of service.  
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  In 
short, both the service medical records and post-service 
medical records provide highly probative evidence against the 
veteran's claim.

It appears that the veteran has indicated that his asthma may 
be related to his service-connected allergic rhinitis.  
Indeed, VA regulation provides that a disability which is 
proximately due to or results from another disease or injury 
for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  However, since no medical evidence indicates that 
the veteran's asthma was either caused or aggravated by his 
service-connected allergic rhinitis, there is no basis to 
grant the claim under a secondary theory of service 
connection. 

Several VA outpatient treatment records document the 
veteran's 30-year history of smoking a pack a day from 1960 
until he quit in 1990.  The Board has considered the argument 
that the veteran became nicotine dependent in service which 
ultimately caused his asthma.  However, since the veteran 
filed his claim in 2003, service connection based on the use 
of tobacco products is precluded.  In this regard, 
legislation was enacted prohibiting service connection for a 
death or disability on the basis that it resulted from an 
injury or disease attributable to the use of tobacco products 
by a claimant during the claimant's military service, which 
applies to all claims filed after June 9, 1998.  See 38 
U.S.C.A. § 1103; Internal Revenue Service Restructuring and 
Reform Act of 1998, Pub. L. No. 105-206, 112 Stat. 685, 865- 
66 (1998). 

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements in support of his claim.  
However, as a layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the cause or etiology of his asthma.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Thus, the veteran's own personal opinion that his asthma was 
incurred in service is not a sufficient basis for awarding 
service connection.  

Even under the Court's decision in Barr v. Nicholson, No. 04-
0534 (Vet. App. June 15, 2007), the Board finds that the 
veteran's contentions are outweighed by the service and post-
service medical record, providing strong evidence against 
this claim. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for asthma.  In reaching this decision, 
the Board has carefully considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107(b).  Accordingly, 
the appeal is denied.

II.  Whether Allergic Rhinitis was 
Properly Reduced From 10 percent to the 
Noncompensable Level

The veteran was treated for allergic rhinitis while on active 
duty.  In February 2002, the RO granted service connection 
and assigned a 10 percent disability rating for allergic 
rhinitis, effective April 20, 2001.

Following a VA examination in May 2004, the RO issued a 
rating decision in July 2004 in which it reduced the 10 
percent rating to the noncompensable (zero percent) level 
from May 13, 2004, the date of the VA examination.  The 
veteran appealed that decision.  

Since the reduction of the veteran's allergic rhinitis from 
10 percent to the noncompensable level did not reduce the 
veteran's combined disability rating of 30 percent, the 
procedural provisions concerning rating reductions set forth 
in 38 C.F.R. § 3.105(e) do not apply.  The Board will 
therefore proceed to determine the appropriate rating for the 
veteran's service-connected allergic rhinitis. 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Allergic rhinitis is rated pursuant to Diagnostic Code (DC) 
6522.  This diagnostic code provides a 10 percent rating for 
allergic rhinitis without polyps, but with greater than 50-
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side.  A 30 percent rating 
requires evidence of polyps.  See 38 C.F.R. § 4.97, DC 6522. 

Applying these criteria to the facts of this case, the Board 
finds that the veteran's allergic rhinitis does not meet the 
criteria for a compensable disability rating.  Of particular 
relevance, the May 2004 VA examination report, which the RO 
relied on in reducing the veteran's disability rating to the 
noncompensable level, makes no reference to nasal polyps and 
specifically notes that both nasal passages are wide open, 
providing highly probative evidence against this claim.  
Thus, in the absence of nasal polyps or nasal obstruction, 
this report clearly shows that the veteran's allergic 
rhinitis does not meet the criteria for a compensable rating 
under DC 6522, thereby providing evidence against the claim. 

The Board also reviewed VA outpatient treatment records dated 
from 2003 to 2005, none of which makes any reference to nasal 
polyps, 50-percent obstruction of the nasal passage on both 
sides, or complete obstruction on one side.  In short, these 
records provide further evidence against the claim.  

Since the veteran's allergic rhinitis does not meet the 
criteria for a 10 percent disability rating under DC 6522, 
the Board finds that this disability was properly reduced to 
the noncompensable level.  Indeed, VA regulation provides 
that, in every instance, such as this, where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  See 
38 C.F.R. § 4.31. 

The Board thus concludes that the preponderance of the 
evidence is against a compensable disability rating for the 
veteran's allergic rhinitis.  Because the preponderance of 
the evidence is against the claim, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied. 

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO, particularly the 
letter of September 2003: (1) informed the veteran about the 
information and evidence not of record that is necessary to 
substantiate his claims; (2) informed him about the 
information and evidence that VA will seek to provide; (3) 
informed him about the information and evidence he is 
expected to provide; and (4) requested that he provide any 
evidence in his possession that pertains to the claims, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that, to the extent necessary, VA has 
complied with the Court's holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.            § 3.159(b) apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

The Federal Circuit recently held that a statement of the 
case (SOC) or supplemental statement of the case (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield  v. Nicholson, No. 02-1077 (U.S. Vet. App. 
December 21, 2006) [hereinafter Mayfield III].  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  See Sanders v. Nicholson, (Fed. Cir. May 
16, 2007). 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical records identified by the veteran and his 
representative.  In addition, the veteran was afforded a VA 
examination in May 2004 to determine the severity of his 
allergic rhinitis.  Based a review of the record, the Board 
finds that this examination appears adequate for rating 
purposes, as it reports findings addressed in the applicable 
rating criteria.

The Board also finds that a VA examination is not necessary 
to determine whether the veteran's asthma is related to 
service, as the standards of the Court's recent decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  
Under McLendon, VA must provide a medical examination in a 
service connection claim when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.

In this case, the veteran's asthma was first identified 
almost 30 years after service with no indication in the form 
of medical evidence that it is related to service.  Under 
these circumstances, where service and post-service medical 
records are found to provide, overall, evidence against this 
claim, the standards of McLendon have not met in this case.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

ORDER

Service connection for asthma is denied. 

The veteran's disability due allergic rhinitis was properly 
reduced from 10 percent to the noncompensable level from May 
13, 2004.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


